Case 3:21-cv-12775 Document1 Filed 06/21/21 Page 1 of 39 PagelD: 1

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
TRENTON VICINAGE

ROTOLO KARCH LAW

A Professional Corporation
502 Route 22 West

Lebanon, New Jersey 08833
(908) 534-7900

(908) 534-7743 (fax)
Attorney for Plaintiff

Our file No. 4015.43
Victor A. Rotolo, Esq.
email: vrotolo@rotolokarchlaw.com
Attorney ID 018511982

 

x

CRAIG CHIULLI and NICOLE:
CHIULLI, Husband and Wife, :
Civil Action No.

Plaintiffs,
vs.

DONALD W. FAUGHT, JR.,:
SHANNON M. FAUGHT, JOHN:
DOES (1-99), and JOHN DOE:
ENTITIES (A-Z), ;

 

 

Defendants. :
x
COMPLAINT AND DEMAND FOR JURY TRIAL -- PUNITIVE DAMAGES
REQUESTED

Plaintiffs, Craig Chiulli and Nicole Chiulli, say:
Case 3:21-cv-12775 Document1 Filed 06/21/21 Page 2 of 39 PagelD: 2

PRELIMINARY STATEMENT

so This lawsuit arises from the Defendants' misappropriation
of non-public computer passwords to gain unauthorized and unlawful
access to Plaintiff Craig Chiulli's social media accounts, to
impersonate Plaintiff Craig Chiulli, and to use such accounts to
post racial and other inflammatory statements falsely purported to
be from Plaintiff Craig Chiulli at the height of the tensions and
civil unrest in June 2020 surrounding the death of George Floyd.

25 Plaintiffs assert private causes of action under the
U.S. Computer Fraud and Abuse Act, 18 U.S.C. §1030(g), and the
U.S. Stored Communications Act, 18 U.S.C. §2707. Plaintiffs also
assert state law claims.

THE PARTIES

3: Plaintiff Craig Chiulli is a natural person residing at
3 Merrill Court, Lopatcong, Warren County, NJ.

4. At all relevant times, Plaintiff Craig Chiulli has been
a Director of Global Commercial Strategy for a large multinational
pharmaceutical corporation.

Se Plaintiff Nicole Chiulli is a natural person residing at
3 Merrill Court, Lopatcong, Warren County, Nd.

6. At all relevant times, Plaintiff Nicole Chiulli has been

Plaintiff's wife.
Case 3:21-cv-12775 Document1 Filed 06/21/21 Page 3 of 39 PagelD: 3

T's Defendant Donald W. Faught, Jr. is a natural person
believed to be residing at 18 Plaza Road, Phillipsburg, Warren
County, New Jersey.

8. Defendant Shannon M. Faught is a natural person believed
to be residing at 18 Plaza Road, Phillipsburg, Warren County, New
Jersey.

9) Upon information and belief, Defendant Shannon M. Faught
has been at all relevant times the wife of Defendant Donald W.
Faught, Jr.

10. JOHN DOES (1-99) are unknown Defendants named per Rule
4:26-4* who have involvement with wrongs alleged in this Complaint.

11. JOHN DOE ENTITIES (A-Z) are unknown Defendants named per
Rule 4:26-4 who have involvement with wrongs alleged in this
Complaint.

JURISDICTION AND VENUE

12. Subject matter jurisdiction is conferred to this Court
per 28 U.S.C. § 1331, as this case arises under the laws of the
United States of America.

13. This Court also has supplemental subject matter

jurisdiction pursuant to 28 U.S.C. § 1367 as to the remaining

claims.

 

* Derienzo v. Harvard Industries, Inc., 357 F.3d 348, 353 - 354
(3d Cir. 2004) (permitting the use of New Jersey’s fictitious party
pleading rule, N.J.R. 4:26-4, as part of Rule 15(c)(1) analysis).

3
Case 3:21-cv-12775 Document1 Filed 06/21/21 Page 4 of 39 PagelD: 4

14. The Court has in personam jurisdiction over the
Defendants, as the Defendants are residents of the State of New
Jersey and perpetrated the wrongs alleged herein at least partially
within the State of New Jersey.

15. Venue is proper within this District per 28 U.S.C. §
1391(b), as the acts complained herein occurred within this
District.

FACTS COMMON TO ALL CLAIMS
16. Plaintiffs are individuals and "persons."
17. Facebook, Inc. operates a social networking website,

Facebook.com, #

18. Facebook has several products, including Instagram.

19. Facebook owns and operates the Instagram service,
platform, and computers. ?

20. Instagram is a photo and video sharing service, mobile
application, and social network.

21. Instagram users can post photos and videos to their

profiles.

 

* Facebook, Inc. v. Power Ventures, Inc., 844 F.3d 1058, 1062 (9th
Cir. 2016) (judicially noticeable per Fed.R.Evd. 201. McTernan v.
City of York, 577 F.3d 521, 526 (3d Cir. 2009) ("a court may take
judicial notice of a prior judicial opinion.").

3 Facebook v. Brandtotal, Ltd., No. 3:20-cv-07182 (N.D. Cal)
Complaint filed by Facebook, Document #1 on the docket, 913.

4
Case 3:21-cv-12775 Document1 Filed 06/21/21 Page 5 of 39 PagelD: 5

22. Instagram users can also view and comment on posts shared
by others on Instagram.?4

23. To create a Facebook or Instagram account, Facebook
requires users to register with a unique username and password.

24. Registered users can create user profiles and include
information about themselves, including email addresses, phone
numbers, date of birth, and gender.5

25. Facebook users can create a personal profile — a web
page within the site — and can connect with other users.*®

26. All Facebook users must agree to Facebook’s Terms of
Service (available at https://www.facebook.com/terms.php) and
other rules that govern access to and use of Facebook.’

27. Everyone who uses Instagram agrees to Instagram’s Terms
of Use and to other rules that govern access to and use of
Instagram, including Instagram’s Community Guidelines and Platform
Policy.®8

28. Instagram’s Terms of Use and Section 3.2.1 of the

Facebook Terms of Service prohibit users from “dofing] .. .

 

* Facebook v. Brandtotal, Ltd., No. 3:20-cv-07182 (N.D. Cal)
Complaint filed by Facebook, Document #1 on the docket, 914.

> Facebook v. Brandtotal, Ltd., No. 3:20-cv-07182 (N.D. Cal)
Complaint filed by Facebook, Document #1 on the docket, 414.

6 See footnote 2.

? Facebook v. Brandtotal, Ltd., No. 3:20-cv-07182 (N.D. Cal)
Complaint filed by Facebook, Document #1 on the docket, 421;
Facebook, Inc. v. Power Ventures, Inc., 844 F.3d at 1062 - 1063.
*Facebook v. Brandtotal, Ltd., No. 3:20-cv-07182 (N.D. Cal)
Complaint filed by Facebook, Document #1 on the docket, 922.

5
Case 3:21-cv-12775 Document1 Filed 06/21/21 Page 6 of 39 PagelD: 6

anything unlawful, misleading, [| ] or fraudulent” or facilitate or

support others in doing so.?

29. Once registered, a Facebook user can create and
customize her profile by adding personal information, photographs,

or other content.?}°

30. A user can establish connections with other Facebook
users by "friending" them; the connected users are thus called
"friends,"

31. A non-Facebook user generally may not use the website to
send messages, post photographs, or otherwise contact Facebook

users through their profiles.}2

32. Facebook's computers that host Facebook and Instagram

pages are connected directly or indirectly to the Internet.

33. At all relevant times, Plaintiff Craig Chiulli
maintained private electronic accounts with several Internet

social media providers, specifically with www.Facebook.com and

Instagram.com.

34. At all relevant times, Plaintiff Craig Chiulli was the

sole authorized user of these social media accounts.

 

*Facebook v. Brandtotal, Ltd., No. 3:20-cv-07182 (N.D. Cal)

Complaint filed by Facebook, Document #1 on the docket, 923.
10 Facebook, Inc. v. Power Ventures, Inc., 844 F.3d at 1063.
il Thid.

12: Tbid.

 

 
Case 3:21-cv-12775 Document1 Filed 06/21/21 Page 7 of 39 PagelD: 7

35. Plaintiff Craig Chiulli maintained his social media
account passwords in private, and did not provide Defendants or
any other third parties with the means to access these social media
accounts.

36. Specifically, Plaintiff Craig Chiulli never provided the
passwords for his Facebook and Instagram accounts to Defendants
nor did he authorize them to obtain and/or utilize the same.

37. Beginning in or around June 2020, Defendant Donald WwW.
Faught, Jr., and Defendant Shannon M. Faught gained access to
Plaintiff Craig Chiulli's Facebook and Instagram accounts and used
such accounts, without Plaintiff Craig Chiulli's permission, to
impersonate Plaintiff Craig Chiulli.

38. Without Plaintiff Craig Chiulli's permission, Defendants
used said Facebook account to send sexually explicit images to
several women.

39. Without Plaintiff Craig Chiulli's permission, Defendants
used said Facebook account and Plaintiff Craig Chiulli's Instagram
account to comment on and contact multiple female victims,
including a then-twenty-year old female victim, in a suggestive
and/or threatening manner.

40. The then-twenty-year-old victim lived nearby Plaintiffs.

41. After this victim responded on Instagram, Defendants,
(again impersonating Plaintiff), sent sexually explicit images by

way of text messaging and a forged Signal System No. 7 phone number
Case 3:21-cv-12775 Document1 Filed 06/21/21 Page 8 of 39 PagelD: 8

to hide Defendants' true identity and to make this victim believe
that Plaintiff Craig Chiulli was engaging in this conduct.

42. This victim contacted the police.

43. At approximately 5:00 a.m. on June 19, 2020, without
Plaintiff Craig Chiulli's permission, Defendants used Plaintiff's
Facebook account to draft and send racially charged Facebook Live
interactions, where Defendants made horrific and racist comments,
falsely impersonating Plaintiff Craig Chiulli as the author.

44. These comments were screen-captured and then shared
across multiple social media platforms on the Internet.

45. Third parties who read the horrific and racist comments
falsely attributed to Plaintiff Craig Chiulli sent outraged emails
complaining about him to various employees and/or representatives
of his employer -- up to and including the CEO of said employer.

46. On or about June 20, 2020, Plaintiff Craig Chiulli's
employer contacted him to inform him that there was a major
problem.

47. Plaintiff Craig Chiulli spent the next three days with
various employees and/or representatives of his employer combing
through his computer to defend himself and prove that he did not
do this.

48. On or about June 20, 2020, the Lopatcong Police

Department arrived at Plaintiff Craig Chiulli's home to
Case 3:21-cv-12775 Document1 Filed 06/21/21 Page 9 of 39 PagelD: 9

investigate Plaintiff with regard to the aforesaid sexually
explicit and inappropriate images.

49. Plaintiff Craig Chiulli immediately and voluntarily
offered his phone to the police for analysis and inspection in
order to clear his name.

50. Law enforcement personnel did take and review Plaintiff
Craig Chiulli's phone’s content, and found that he was not engaged
in the above described Internet conduct.

51. Even though Plaintiff Craig Chiulli's Facebook page was
cleaned to remove the offensive material described above, many of
the comments and images are now posted on the Web and are clearly
visible when "searching" Plaintiff Craig Chiulli’s name -- even as
of February 28, 2021. (See, e.g., Exhibit A.)

52. It will be nearly impossible to scrub the Internet of
the offensive material Defendants posted on the Internet while
falsely impersonating Plaintiff Craig Chiulli, and thus Plaintiffs
will continue to suffer damages long into the future.

53. After a nine-month New Jersey State Police
investigation, the police identified one of the previously unknown
perpetrators as Defendant Donald W. Faught, Jr. residing at a
jointly owned residence located at 18 Plaza Road, Phillipsburg,
New Jersey, with his wife, Defendant Shannon M. Faught.

54. Defendant Shannon M. Faught was involved in the above by

personal involvement and assistance, and by providing Defendant
Case 3:21-cv-12775 Document1 Filed 06/21/21 Page 10 of 39 PagelD: 10

Donald W. Faught, Jr. with the tools, and instrumentalities to
engage in the acts alleged above.

55. Before the police identified one of the perpetrators as
Defendant Donald W. Faught, Jr., Plaintiffs suffered extreme
mental distress in not knowing who was engaging in the above
actions, why they did so, and not knowing if the perpetrator was
stalking Plaintiffs, had stolen their identity beyond Facebook and
Instagram, or was someone that might seek to inflict even physical
injury on the Plaintiffs and/or their family. This caused
Plaintiffs not to feel safe even within their own residence, much
less everywhere else.

56. The above actions of Defendants have resulted, at the
very least, in the following as of the time of writing:

A. Plaintiff Craig Chiulli has been targeted on

Facebook and other social media platforms by individuals

across the country and globe.

B. Plaintiff Craig Chiulli and his family were the
recipients of on-line threats to their safety and lives.

e. Plaintiff Craig Chiulli was caused to be an object
of scorn nationally and internationally via the Internet.

D. Plaintiff Craig Chiulli's job was placed at serious
risk.

E. Plaintiff Craig Chiulli's reputation at work and in

his community was seriously compromised.

10
Case 3:21-cv-12775 Document1 Filed 06/21/21 Page 11 of 39 PagelD: 11

F. Plaintiff Craig Chiulli has had professional
recruiters cease conversation post-search.

G. Plaintiff Craig Chiulli's current and future
earning potential have been significantly impacted.

H. The emotional and mental impact of this situation
has been severe and has been cause for many personal and
family difficulties.

I. Plaintiffs have suffered a loss within the last
year of over $5,000.

J. Defendants caused a threat to public health and
safety considering the timing and nature of Defendants'
actions when there was widespread civil unrest across the
United States surrounding the death of George Floyd -- some

of which included arson, shootings, physical violence, and

threats.

57. As a result of said unauthorized access described in the
paragraph above, Defendants obtained non-public information from
Facebook and Instagram computers pertaining to the Plaintiffs.

58. Defendants knowingly, and with intent to defraud by
acting as imposters of Plaintiff Craig Chiulli, furthered said
fraud by posting offensive material on Craig Chiulli's Facebook
and Instagram pages hosted on Facebook and Instagram computers
connected directly or indirectly to the Internet, thereby

obtaining at least $5,000 of value in the personal satisfaction of

11
Case 3:21-cv-12775 Document1 Filed 06/21/21 Page 12 of 39 PagelD: 12

knowing that, by acting as imposters, they were able to harm
Plaintiff Craig Chiulli.

59. Defendants intentionally accessed Craig Chiulli's
Facebook and Instagram pages hosted on Facebook and Instagram
computers connected directly or indirectly to the Internet and
caused Plaintiffs a loss.

CLAIMS

COUNT I: PRIVATE CAUSE OF ACTION UNDER U.S. COMPUTER
FRAUD AND ABUSE ACT, 18 U.S.C. §1030(G)

60. Plaintiffs incorporate all of the aforementioned
allegations by reference as if set forth at length herein.

61. Plaintiffs are individuals and thus "persons," per 18
U.S.C. § 1030(e) (12) and 18 U.S.C. § 1030(g).

62. Plaintiffs suffered losses as a result of the
Defendants' aforesaid conduct, which conduct is a violation of 18
U.S.C. § 1030(a) (2) (C), 18 U.S.C. § 1030(a) (4), 18 U.S.c. §
1030(a) (5) (C), 18 U.S.C. § 1030(b), and involve the factors set
forth in 18 U.S.C. § 1030(c) (4) (A) (i) (TZ) and 18 U.S.C. §
1030(c) (4) (A) (i) (IV).

63. Plaintiffs' losses as a result of the Defendant's
aforesaid conduct include but are not limited to monetary costs
and losses as to including the cost of responding to and
investigating the Defendants' aforesaid conduct, retaining counsel

and incurring counsel fees, litigation costs including but not

12
Case 3:21-cv-12775 Document1 Filed 06/21/21 Page 13 of 39 PagelD: 13

limited to expert costs, consequential damages due to loss of
personal and professional reputation, pain and suffering, loss of
enjoyment of life, mental distress, loss of employment
opportunities, and other reasonable losses.

WHEREFORE, Plaintiffs demand Judgment against all Defendants,

jointly and severally, for:

A. Compensatory damages.

B. Injunctive relief.

CG. Prejudgment and post judgment interest.

D. For such further relief as is fair and equitable.

13
Case 3:21-cv-12775 Document1 Filed 06/21/21 Page 14 of 39 PagelD: 14

COUNT II: PRIVATE CAUSE OF ACTION UNDER U.S. STORED
COMMUNICATIONS ACT, 18 U.S.C. § 270l1(a), 18 U.S.C. §
2707 (a)

64. Plaintiffs incorporate all of the aforementioned
allegations by reference as if set forth at length herein.

65. Plaintiffs are subscribers and other persons within the
meaning of 18 U.S.C. § 2707(a).

66. As a result of the Defendant's aforesaid conduct,
Defendants intentionally accessed without authorization a facility
through which an electronic communication service was provided,
intentionally exceeded an authorization to access that facility,
and obtained and altered a wire or electronic communication while
it is in electronic storage in such system.

WHEREFORE, Plaintiffs demand Judgment against all Defendants,
jointly and severally, for:

A. Actual damages suffered by the plaintiff and any profits

made by the violator as a result of the violation.

B. At a minimum statutory damages per 18 U.S.C. § 2707(c)

for each violation.

Gy Punitive damages.

D. The costs of the action, together with reasonable

attorney fees.

E. Prejudgment and post judgment interest.

F. For such further relief as is fair and equitable.

14
Case 3:21-cv-12775 Document1 Filed 06/21/21 Page 15 of 39 PagelD: 15

COUNT III: PRIVATE CAUSE OF ACTION UNDER NEW JERSEY
COMPUTER RELATED OFFENSES ACT, N.J.S.A. 2A:38A-3

67. Plaintiffs incorporate all of the aforementioned
allegations by reference as if set forth at length herein.

68. Plaintiffs are persons within the meaning of N.J.S.A.
2A:38A-3.

69. Plaintiffs were damaged in business or property, as the
Plaintiffs' sustained damage to Plaintiff Craig Chiulli's data and
information appearing in his Facebook and Instagram pages caused
by the Defendant's aforesaid acts because:

A. Plaintiff is a high profile executive to a high
profile company, which company markets to and has a large
presence with the public at all relevant times, his Facebook
and Instagram pages are public "windows" or "glimpses" to his
good character and reputation, part of a public relations
effort intended to bolster a positive image and reputation of
Plaintiff and his employer.

B. De facto and under the law, the plaintiff has a
property right as to his name, image, likeness, and good
reputation.

e. Plaintiff's name, image, likeness and good
reputation has value, as it contributes to his ability to

maintain his current employment position and is an extremely

Ls
Case 3:21-cv-12775 Document1 Filed 06/21/21 Page 16 of 39 PagelD: 16

important factor to the future advancement of his career as

a high level executive.

D. By the unauthorized access and alteration

Plaintiff's Facebook and Instagram pages, and by making the

aforesaid posts thereon, data and information appearing in

his Facebook and Instagram pages was changed from showing

favorable "windows" or "glimpses" to his good character and

reputation, to falsely showing extremely repugnant "windows"

or "glimpses" to his character and reputation.

E. In fact the false repugnant "windows" or "glimpses"

to Craig Chiulli's character and reputation were so weighty

that multiple third parties complained to Plaintiff's

employer and even demanded that Plaintiff be terminated from

his employment, as alleged in more detail above.

F. Said unauthorized access and alteration

Plaintiff's Facebook and Instagram pages, and the third party

reaction thereto were of such importance to Plaintiff's

employer that the employer considered these events to be a

major negative potential public relations issue involving the

company itself and not pertaining to just one of

employees.

70. By their aforesaid conduct, the Defendants purposefully

and/or knew, and without authorization, altered, damaged,

16
Case 3:21-cv-12775 Document1 Filed 06/21/21 Page 17 of 39 PagelD: 17

and/or destroyed data, and/or a data base existing internally or
externally to a computer, computer system or computer network.

71. By their aforesaid conduct, the Defendants purposefully
and/or knew, and without authorization accessed and/or attempted
to access a computer, computer system or computer network.

72. By their aforesaid conduct, the Defendants purposefully
and/or knew, and without authorization accessed and recklessly
altered, damaged, destroyed and/or obtained data and/or data
bases.

WHEREFORE, Plaintiffs demand Judgment against all Defendants,

jointly and severally, for:

A. Compensatory damages.
B. Punitive damages.
on Cost of the suit including a reasonable attorney's fee,

costs of investigation and litigation.
D. Prejudgment and post judgment interest.
E. For such further relief as is fair and equitable.
COUNT IV: CONVERSION
73. Plaintiffs incorporate the aforementioned allegations by
reference as if set forth at length herein.
74, Defendants wrongfully exercised dominion and control

over money and other personal property belonging to Plaintiff Craig

Chiulli.

i
Case 3:21-cv-12775 Document1 Filed 06/21/21 Page 18 of 39 PagelD: 18

75. Such exercise of dominion and control was in a manner
inconsistent with and to the exclusion of the owner's rights.

31. As a result thereof, Plaintiffs suffered damages.

WHEREFORE, Plaintiffs demand Judgment against all Defendants,

jointly and severally, for:

A. Compensatory damages.

B. Special Damages.

ec. Punitive damages.

D. Costs of suit and counsel fees.

E. Prejudgment and post judgment interest.

F. For such further relief as is fair and equitable.

COUNT V: TRESPASS TO CHATTELS
76. Plaintiffs incorporate the aforementioned allegations by

reference as if set forth at length herein.

77. Defendants unlawfully interfered with Plaintiffs'
possession of personal property and injured Plaintiffs' personal

property ‘i

78. Defendants are liable for the change of condition and for

damages to said personal property.

WHEREFORE, Plaintiffs demand Judgment against all Defendants,

jointly and severally, for:

A. Compensatory damages.
B. Special Damages.
Cc. Punitive damages.

18
Case 3:21-cv-12775 Document1 Filed 06/21/21 Page 19 of 39 PagelD: 19

D. Costs of suit and counsel fees.
E. Prejudgment and post judgment interest.
F. For such further relief as is fair and equitable.

COUNT VI: MISAPPROPRIATION OF NAME/IMAGE/LIKENESS
INVASION OF PRIVACY

79. Plaintiffs incorporate the aforementioned allegations by
reference as if set forth at length herein.

80. Without Craig Chiulli's consent or agreement, Defendants
publicly exposed Plaintiff Craig Chiulli's identity, name, image,
and/or likeness for Defendants' own beneficial purposes with such
exposure not being by the press for giving publicity to news or
matters of public interest.

81. Said use was the cause of the Plaintiffs'
injuries/damages/losses.

WHEREFORE, Plaintiffs demand Judgment against all Defendants,

jointly and severally, for:

A. Compensatory damages.

B. Special Damages.

Cc. Punitive damages.

D. Costs of suit and counsel fees.

E. Prejudgment and post judgment interest.

F. For such further relief as is fair and equitable.

19
Case 3:21-cv-12775 Document1 Filed 06/21/21 Page 20 of 39 PagelD: 20

COUNT VII: FALSE LIGHT INVASION OF PRIVACY

82. Plaintiffs incorporate the aforementioned allegations by
reference as if set forth at length herein.

83. Without Plaintiff Craig Chiulli's consent or agreement,
Defendants gave publicity to a matter concerning Plaintiff Craig
Chiulli that was false.

84. Defendants either knew that the publicized material was
false and would place the Plaintiff Craig Chiulli in a false light
or acted with reckless disregard as to whether the publicized
Material was false and the false impression created by the
publicized matter.

85. The material so misrepresented Plaintiff Craig Chiulli’s
character, history, activities, or beliefs that a reasonable
person in Plaintiff Craig Chiulli’s position would find the
material highly offensive.

86. The publicity was the cause of the Plaintiffs'
injuries/damages/losses.

87. Defendants invaded Plaintiff's right of privacy by
publicly portraying Craig Chiulli in a false light which is highly
offensive to a reasonable person.

WHEREFORE, Plaintiffs demand Judgment against all Defendants,
jointly and severally, for:

A. Compensatory damages.

B. Special Damages.

20
Case 3:21-cv-12775 Document1 Filed 06/21/21 Page 21 of 39 PagelD: 21

Cc. Punitive damages.

Dy Costs of suit and counsel fees.

E. Prejudgment and post judgment interest.

F. For such further relief as is fair and equitable.

COUNT VIII: INTERFERENCE WITH PROSPECTIVE ECONOMIC ADVANTAGE

88. Plaintiffs incorporate the aforementioned allegations by
reference as if set forth at length herein.

89. Intentionally and without justification or excuse,
Defendants interfered with Plaintiffs' economic relationships with
others and/or prospective economic advantage.

90. Said interference proximately caused the Plaintiffs to
sustain damages.

WHEREFORE, Plaintiffs demand Judgment against all Defendants,

jointly and severally, for:

A. Compensatory damages.

B. Special Damages.

Gi. Punitive damages.

Diz Costs of suit and counsel fees.

E. Prejudgment and post judgment interest.

F. For such further relief as is fair and equitable.

COUNT IX: DEFAMATION
91. Plaintiffs incorporate the aforementioned allegations by

reference as if set forth at length herein.

21
Case 3:21-cv-12775 Document1 Filed 06/21/21 Page 22 of 39 PagelD: 22

92. The Defendants made, disseminated, and published
defamatory statements about the Plaintiff Craig Chiulli.

93. Said Defendants knew said statements were false, acted
in reckless disregard to the truth or falsity of said statements,
and/or acted negligently in failing to ascertain the truth or
falsity of such statements.

94. As a direct and proximate result of said statements, the
character and reputation of the Plaintiffs have been damaged,
Plaintiff Craig Chiulli's professional career has been damaged,
the Plaintiffs have suffered from emotional distress as a result
of the resultant impact on reputation and character and the
Plaintiffs have otherwise been harmed.

WHEREFORE, Plaintiffs demand Judgment against all Defendants,

jointly and severally, for:

A. Compensatory damages.

B. Special Damages.

Cc. Punitive damages.

D. Costs of suit and counsel fees.

E. Prejudgment and post judgment interest.

F. For such further relief as is fair and equitable.

COUNT X: INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
95. Plaintiffs incorporate the aforementioned allegations by

reference as if set forth at length herein.

22
Case 3:21-cv-12775 Document1 Filed 06/21/21 Page 23 of 39 PagelD: 23

96. Defendants engaged in extreme and/or outrageous conduct
directed to the Plaintiffs in a fashion intended to produce
emotional distress or recklessly in deliberate disregard of a high
degree of probability that emotional distress would follow.

97. Said misconduct proximately caused the Plaintiffs to
suffer emotional distress, injuries, and damages so severe that no
reasonable person could be expected to endure it.

WHEREFORE, Plaintiffs demand Judgment against all Defendants,

jointly and severally, for:

A. Compensatory damages.

B. Special Damages.

GC. Punitive damages.

Ds Costs of suit and counsel fees.

E. Prejudgment and post judgment interest.

F. For such further relief as is fair and equitable.

COUNT XI: NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

98. Plaintiffs incorporate the aforementioned allegations by
reference as if set forth at length herein.

99. Defendants negligently, and/or grossly negligently,
engaged in extreme and/or outrageous conduct directed to the
Plaintiffs in a fashion intended to produce emotional distress or
in negligent disregard of a high degree of probability that

emotional distress would follow.

23
Case 3:21-cv-12775 Document1 Filed 06/21/21 Page 24 of 39 PagelD: 24

100. Said misconduct proximately caused the Plaintiffs to
suffer emotional distress, injuries, and damages so severe that no
reasonable person could be expected to endure it.

101. There was immediate physical impact and injury, and/or
the emotional distress resulted in substantial bodily injury
and/or sickness, and/or special circumstances guarantee the
likelihood of a genuine and serious claim for emotional distress.

WHEREFORE, Plaintiffs demand Judgment against all Defendants,

jointly and severally, for:

A. Compensatory damages.

B. Special Damages.

Cc. Punitive damages.

D. Costs of suit and counsel fees.

E. Prejudgment and post judgment interest.

F. For such further relief as is fair and equitable.

COUNT XII: NEGLIGENT ENTRUSTMENT
102. Plaintiffs incorporate the aforementioned allegations by
reference as if set forth at length herein.
103. Defendant Shannon M. Faught entrusted Defendant Donald
W. Faught, Jr. with computer equipment, telecommunication
equipment, an Internet connection and other tangible and/or
intangible items and/or instrumentalities in which she had an

ownership interest and/or was otherwise in control thereof.

24
Case 3:21-cv-12775 Document1 Filed 06/21/21 Page 25 of 39 PagelD: 25

104. The entrustee, Defendant Donald W. Faught, Jr. was
incompetent, unfit, inexperienced, or reckless;

105. The entrustor, Defendant Shannon M. Faught, knew, should
have known, or had reason to know of the entrustee's condition
and/or malicious proclivities;

106. The entrustment created an appreciable risk of harm to

others; and

107. The harm to the Plaintiffs was caused by the negligence

of the entrustor and the entrustee.

WHEREFORE, Plaintiffs demand Judgment against all Defendants,

jointly and severally, for:

A. Compensatory damages.

B. Special Damages.

ec. Punitive damages.

D. Costs of suit and counsel fees.

E. Prejudgment and post judgment interest.

F, For such further relief as is fair and equitable.

COUNT XIII: AIDING AND ABETTING IN WRONGFUL ACTS
108. Plaintiffs incorporate the aforementioned allegations by

reference as if set forth at length herein.

109. Defendants performed wrongful acts that caused

Plaintiffs to suffer injuries.

25
Case 3:21-cv-12775 Document1 Filed 06/21/21 Page 26 of 39 PagelD: 26

110. All Defendants were generally aware of their role as
part of an overall illegal or tortious activity at the time they
provided assistance to the other Defendants.

111. All Defendants knowingly and substantially assisted in
the principal wrongful acts described above.

112. Therefore, all Defendants are equally and vicariously
liable to the Plaintiffs.

WHEREFORE, Plaintiffs demand Judgment against all Defendants,

jointly and severally, for:

A. Compensatory damages.

B. Special Damages.

Cc. Punitive damages.

D. Costs of suit and counsel fees.

E. Prejudgment and post judgment interest.

F. For such further relief as is fair and equitable.

COUNT XIV: CIVIL CONSPIRACY
113. Plaintiffs incorporate the aforementioned allegations by
reference as if set forth at length herein.
114. Two or more of the Defendants entered into an agreement
and/or confederation with a common design to perpetrate the above
described wrongful actions for an unlawful purpose or for a lawful

purpose to be achieved by unlawful means.
115. The Defendants committed said above described wrongful

actions in furtherance of said agreement and/or confederation.

26
Case 3:21-cv-12775 Document1 Filed 06/21/21 Page 27 of 39 PagelD: 27

116. Plaintiffs suffered damages as a result of said above

described wrongful actions.

117. Therefore, all Defendants are equally and vicariously

liable to the Plaintiffs.

WHEREFORE, Plaintiffs demand Judgment against all Defendants,

jointly and severally, for:

A. Compensatory damages.

B. Special Damages.

ce, Punitive damages.

D. Costs of suit and counsel fees.

E. Prejudgment and post judgment interest.

F. For such further relief as is fair and equitable.

COUNT XV: LOSS OF CONSORTIUM

118. Plaintiffs incorporate the aforementioned allegations by
reference as if set forth at length herein.

119. At all relevant times, Plaintiffs were husband and wife.

120. As a direct and proximate result of the injuries suffered
by Plaintiff Craig Chiulli, Plaintiff Nicole Chiulli has and will
in the future suffer the loss of the usual services and consortium
of Plaintiff Craig Chiulli and has been required to provide special
services and care for him.

121. As a direct and proximate result of the injuries suffered
by Plaintiff Nicole Chiulli, Plaintiff Craig Chiulli has and will

in the future suffer the loss of the usual services and consortium

27
Case 3:21-cv-12775 Document1 Filed 06/21/21 Page 28 of 39 PagelD: 28

of Plaintiff Nicole Chiulli and has been required to provide
special services and care for her.
WHEREFORE, Plaintiffs demand Judgment against all Defendants,

jointly and severally, for:

A. Compensatory damages.

B. Special Damages.

Cy Punitive damages.

D. Costs of suit and counsel fees.

E. Prejudgment and post judgment interest.

F. For such further relief as is fair and equitable.

ROTOLO KARCH LAW
Attorneys for Plaintiffs

 

. By: y
Date: wfig fos VICTOR A. ROTOLO, ESO.

28
Case 3:21-cv-12775 Document1 Filed 06/21/21 Page 29 of 39 PagelD: 29

JURY DEMAND

Plaintiffs demand a trial by jury as to all issues raised in

this Complaint.

ROTOLO KARCH LAW
Attorneys for Plaintiffs

“YS

By:
Date: u [is fat VICTOR A. ROTOLO, ESO.

DESIGNATION OF TRIAL COUNSEL

 

Plaintiffs designate Victor A. Rotolo, Esq. as trial counsel

in this case.

NOTICE OF OTHER ACTIONS PENDING

The matter in controversy is not the subject of any other
Civil action pending in any court, or of any pending arbitration
or administrative proceeding except that, upon information and
belief, the Defendants may be subject to a criminal prosecution.

I declare under penalty of perjury under the laws of the

United States of America that the foregoing is true and correct.

By:

 

VICTOR A. ROTOLO, ESO.

Executed on: b[1¥/.1

29
Case 3:21-cv-12775 Document1 Filed 06/21/21 Page 30 of 39 PagelD: 30

EXHIBIT A
HAs

ashtag

hes

aigchiull

Fa

ang

fs]

ia

#craigchiulli

r | Christian Bobak
¥ Pi FYI, here is an example of "racism in any form" by #CraigChiulli, head of
global marketing strategy for Janssen.

Sys Craig Chiulli
name \,)-\.¢ = '\ ay \=10)-8a (0) isu) Vor4
BABIES

Jug Radlips
Maga

Adam Moncivaez

Se ed ae on er eae a Pe

Go Share Write a comment... .*)

Kevin Corke @

)V|D-19 is weakening, could die out without vaccine, specialist claims

EL aem ry) rite]

A former aide to New York
Governor Andrew Cuomo has
accused him of sexual
harassment

me An Ho)" [bp] Ke)

Your CEO

COVID-19: News and updates for
New Jersey

ST The Sunday Times @

Mi Mthmsert aol RYT date]
friends

 
/has

hta

-
i

Nhe

ile

!

chiu

iT

#Cra

(eT 1-3

Good. Because if Johnson&uJohnson is in charge of it

This is #Craic

Add Frend

Lives in Phillipsburg, New Jerse
@ From Fishkill, New York

See Craig's About

Friends

aires

Message

igchiulli

we may be in trouble.

gChiulli, head of global marketing strategy for
the pharmacy division of

NIGGER NIGGER NIGGER NIGGER
NIGGERNIGGER NIGGER NIGGER
NIGGER NIGGER NIGGER NIGGER
NIGGERNIGGER NIGGER NIGGER
NIGGER NIGGER NIGGER NIGGER
NIGGERNIGGER NIGGER NIGGER
NIGGER NIGGER NIGGER NIGGER
fo NIGGERNIGGER NIGGER NIGGER
NIGGER NIGGER NIGGER NIGGER
NIGGER

& Craig Chiulli, MBA

Head, Global Strategic Marketing at Janssen Inc

tat
rer

Update 2 (below). Good morning
DO NOT REST until you know “for sure* what happened. I'm attaching

te

NIGGER NIGGER NIGGER

NIGGERNIGGER NIGGER NIGGER
NIGGER NIGGER NIGGER NIGGER
NIGGERNIGGER NIGGER NIGGER
NIGGER NIGGER NIGGER NIGGER
NIGGERNIGGER NIGGER NIGGER
NIGGER NIGGER NIGGER NIGGER
NIGGERNIGGER NIGGER NIGGER
NIGGER NIGGER NIGGER NIGGER
NIGGERNIGGER NIGGER NIGGER

AUER MNO KAAS MAACO

Soe n ey Ns =

eet A ;

WEL eaey sy ertiite |

A former aide to New York
Governor Andrew Cuomo has
accused him of sexual
harassment

®

You're Wanda

Amber Heard

COVID-19: News and updates for
LCA Cet

Sheffield United vs Liverpool

 
re

a]

+
L

3

|

Ic

r

dig

fel aye

HF

|

an

g=en

#craigchiulli

PT ee ea

Update 2 (below). Good morning

eed ed odo

DO NOT REST until you know *for sure* what ical ‘m aah

screenshots of what has been reported on social media. #

[Tweet 1/x]

Thank you in advance for whine
this matter seriously, and for
eanductina a THORALIGH

i ¥
a:

Craig Chiulli, MBA

Head, Global Strategic Marketing at Janssen Inc.

Johnson & Johnson + NYU Stern Schoo! of Business
Greater New York City Area - 500+ connections

Hel iceum | & MESSAGE

sie Wall p 4:2. |

[Tweet 2/2]:
id ie 6Reply

es Cralg Chiulll

CraigChiulli

considering thats the excuse all
of the people that do this use.
We appreciate your swift action.

~ L 6 @ a ©

Craig Chiulli
LOOK AT THAT CRIMINAL NIGGER.
BORN TO BE EVIL

Ib Like

we

Reply

ce Write a reply.

(0) Write a comment...

What's happening

A former aide to New York
Governor Andrew Cuomo has
accused him of sexual
harassment

®

You're Wanda

Amber Heard

COVID-19: News and updates for
New Jersey

Sheffield United vs Liverpool

 
craigchiulli?lang=en

A

é

75048036130054145/photo/1

#craigchiulli

WIT Walt] p =<.

AN ereierey edb
ike” Reply

Cralg Chiulli
WHY? YOU FUCKING APE

th Like Reply
Write areply..

rite a comment...

QV

110 likes

exposinggarbage_File a complaint through the
contact us portion of Johnson and Johnson's
website. You can email them and attach the

m Qa

aT Ws te 4 -°:
Good morning

110 likes

exposinggarbage_ File a complaint through the
contact us portion of Johnson and Johnson's
website. You can email them and attach the

m a

ig ere eee
eS Beceem bre demas

1) minanies Ul you need to Heater

©) Seer tery beer tee

: What did you

discover after investigating #CraigChiulli? |s he still a J8U/Janssen

employee? See attached -- disturbing comments. We would like an update.

What's happening

A former aide to New York
Governor Andrew Cuomo has
accused him of sexual

ee eStartial

®

Amber Heard

You're Wanda

COVID-19: News and updates for
BT]

= Bloomberg Opinion @
Gen Z are hustling for their post-
pandemic futures

 
/hashtag/craigchiulli?lang=e

#craigchiulli

Jina Huh 2= 3

Good morning ayo

GER WiGGEN NROGER MGGER
CER RACER MIGOE A WOGCOER

mane leelloMtZe]0)

discover after investigating #CraigChiulli? Is he a eke B ye lacetla

employee? See attached -- disturbing comments. We would like an update.

Lives in Phillipsburg, New Jersey

cali ori Lisl Ola 8). boas lalald
BABIES

SNP)
Maga

‘ ) eC Maleate Led
7] al

SS ree a

abs Brie

Cassie

§5938856148242434/photo/4

Following See All

a Charlie Kirk
a>

G2 Bernese Mountain Dog Rescue

nJ NJ.com

10:14 Goo Be

* Kay Bee

May | introduce Craig Chiulli, the head of Global
Strategic Marketing for Johnson & Johnson.

LE Ley yelaitiil:,

A former aide to New York
Governor Andrew Cuomo has
accused him of sexual
harassment

A)

Amber Heard

You're Wanda

COVID-19: News and updates for
New Jersey

= Bloomberg Opinion @
Gen Z are hustling for their post-
pandemic futures

 
tag/craigchiul

Explore
|

aeattings

us/1274408160401346560/photo/1

#craigchiulli

(ET)

Do you really? Isn't this your head of global marketing strategy?

Add Fiend Message

Lives in Phillipsburg, New Jerse

© From Fishkill, New York

See Craig's Abo

Friends

Craig Chiulli
1 Glo

aT Wa lip <°: |

NIGGER NIGGER NIGGER NIGGER
NIGGERNIGGER NIGGER NIGGER
NIGGER NIGGER NIGGER NIGGER
NIGGERNIGGER NIGGER NIGGER
NIGGER NIGGER NIGGER NIGGER
NIGGERNIGGER NIGGER NIGGER
NIGGER NIGGER NIGGER NIGGER
NIGGERNIGGER NIGGER NIGGER
NIGGER NIGGER NIGGER NIGGER
NIGGER

E Craig Chiulli, MBA

Head, Global Strategic Marketing at Janssen inc

NIGGER NIGGER NIGGER

NIGGERNIGGER NIGGER NIGGER
NIGGER NIGGER NIGGER NIGGER
NIGGERNIGGER NIGGER NIGGER
NIGGER NIGGER NIGGER NIGGER
NIGGERNIGGER NIGGER NIGGER
NIGGER NIGGER NIGGER NIGGER
NIGGERNIGGER NIGGER NIGGER
NIGGER NIGGER NIGGER NIGGER
NIGGERNIGGER NIGGER NIGGER

MIPCED OCC ANCReD MAecO

Bele Teele ated |

Good morning Cassie @: Do you have the @ for the JNJ/Janssen executives
-- including an HR exec -- who need to know about #CraigChiulli? We
should tag them. Please see attached. PS: Thank you for speaking up!

e garbage

Cornorate No

What's happening

A former aide to New York
Governor Andrew Cuomo has
accused him of sexual
harassment

i)

Amber Heard

You're Wanda

COVID-19: News and updates for
New Jersey

= Bloomberg Opinion @
Gen Z are hustling for their post-
pandemic futures

 
/hashtag/craigchiulli?lang=en

t74682300454797313/photo/1

an
j-=

#craigchiulli

BIE Wate 1:2:

Good morning Cassie @@: Do you have the @ for the JNJ/Janssen executives
-- including an HR exec -- who need to know about #CraigChiulli? We
should tag them. Please see attached. PS: Thank you for speaking up!

ane Cee ret
BGG TTT f=

trey Neh Please
A take action
ASAP on

mrscordy Monday.

Oclemmrece tii

What's happening

A former aide to New York
Governor Andrew Cuomo has
accused him of sexual
Een tlays

bY

Amber Heard

You're Wanda

COVID-19: News and updates for
La Tata

= Bloomberg Opinion @
Gen Z are hustling for their post-
pandemic futures

 
/jnjnews/status/1287542135558897665?lang=en

< Aya

P Melnews ip :°: 5

fi aSgae TET Ce New to Twitter?
Good morning <oral NJNews: What did you

discover after investigating * ? Is he still a J8U/Janssen employee?

oa a : fA C
#Bla er

Following See All

o

ig Charlie Kirk Relevant people

Go Bernese Mountain Dog Rescue Johnson & Johnson rv)

on elit:
nJ NJ.com

eee Te ee cee ers “lao on At Johnson & Johnson, we blend
Eels ile

heart, science and ingenuity to

See * Kay Bee profoundly change the trajectory
A LV Ete}

health for humanity. Follow us to
re) rt tated bd co

ad aig Freier: SF

more and connect.
ras Pry YL

i, the head of Global :
Strategic Marketing for Johnson & Johnson. Jina Huh gs

Johnson & Johnson @

We do not tolerate racism in any form and are saddened for all exposed to
these hateful comments. With the help of law enforcement authorities, and

a thorough investigation, we found that this employee's account was hacked
and these posts were written by the hacker.

What's happening

85938856148242434/photo/2

 
FAlayial=aw ey ac

atus/12875421355588976657lang=en

+e Tweet

PU tt
ah We do not tolerate racism in any form and are saddened for all exposed to
these hateful comments. With the help of law enforcement authorities, and

a thorough investigation, we found that this employee's account was hacked
and these posts were written by the hacker.

Replies

 £ ewer =e

Dear @JNJNews: Thank you for taking the time to write a thoughtful reply,
and for reiterating that J8U does not tolerate m. Very odd situation.
Thinking out loud: Who would hack him; and why? Who are his enemies? All
my best, Jina.

More Tweets

re | ETA Selig slacd
ax) I'm not new at this, I'm true at fighting for THE PEOPLE.

ae

've been arrested for fighting for the people. I've been talked about, lied on,
lied to, and everything in between. | kept showing up. We kept making
change happen.

(Read both tweets) Share and help us spread the word.

What's happening

Sheffield United vs Liverpool

Topps Inception Baseball

You're Wanda

COVID-19: News and updates for
New Jersey

= Bloomberg Opinion @
Gen Z are hustling for their post-
pandemic futures

 
